DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
      Summary
Amendment and response filed on 05/10/2022 have been acknowledged. Claims 11-13 have been amended. New claims 22-23 have been added. Claims 1-23 are pending and considered. 
Claim Rejections - 35 USC § 102/103
The rejection of Claims 12-13 under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, for claims 1-10 are rejected under 35 U.S.C. 103 as obvious over WO2013079473-A1 or US 2040357845A1 or US Patent No. 9,452,211 B2 all to Meijberg JW et al. has been removed necessitated by Applicants’ amendment. 
      Claim Rejections - 35 USC § 101
The rejection of Claim 11 35 USC § 101 has been removed necessitated by Applicants’ amendment.
    Claim Rejections - 35 USC § 112 (b)
The rejection of claim 14 using a relative term has been removed necessitated by Applicants’ amendment. 
Claims 1-23 are allowed. 
    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty of the claims is the method using a specially designed influenza HA stem protein consisting of the amino acid sequence of SEQ ID NO: 1 or 2 as well as the nucleic acid sequence encoding the same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648